Citation Nr: 1120725	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 22 years of active duty service until his retirement in July 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in February 2009.  The Veteran testified at a Board video conference hearing in May 2011.   

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R.  § 17.161

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for dental disability for compensation purposes.  The Veteran asserts that while in service in 1949, teeth nos. 8 and 9 were knocked out as a result of being hit in the mouth during a football game.  Subsequently, he was fitted for a bridge for these teeth.  A March 1949 service treatment record does indicate that the Veteran was fitted with a bridge.  Follow up treatment records continued to show that the bridge was replaced at various times.  

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

The Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may review the service treatment records to determine whether the loss of teeth nos. 8 and 9 was due to trauma and, if so, if the trauma resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of the Veteran's dental disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

   a)  Please indicate whether there is any evidence in the service treatment records that shows that teeth nos. 8 and 9 were missing prior to the Veteran's entrance into service in September 1945.  If not, please indicate whether teeth nos. 8 and 9, which were replaced with a bridge during service, are missing as the result of trauma.    

   b)  If so, please describe any non-restorable damage related to the Veteran's dental trauma and explain whether any current maxillary or mandible bone loss is considered to be at least as likely as not (a 50 percent probability or higher) related to the service-connected dental trauma.   Please also further explain the relationship, if any exists, between the Veteran's disability involving teeth nos. 8 and 9 and the maxillary or mandible bone loss.
   
   A detailed rational for all opinions expressed should be provided.
		
2.  Thereafter, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for dental disability for compensation purposes.  If the appeal remains denied, the RO should issue a supplemental statement of the case, and after the Veteran and his representative have been given the opportunity to respond, the case should then be returned to the Board, if in order, for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



